          Case 1:20-cr-00090-SM Document 61 Filed 07/06/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                           )
                                                   )            No. 1:20-CR-00162-JL
               v.                                  )            No. 1:20-CR-00090-SM
                                                   )
SETH SHACKFORD                                     )


        GOVERNMENT’S MOTION TO FILE AMENDED PLEA AGREEMENT
              AND TO JOIN INDICTMENTS FOR DISPOSITION

       NOW COMES the United States of America, by John J. Farley, Acting United States

Attorney for the District of New Hampshire, and Assistant U.S. Attorney Joachim H. Barth, and

hereby moves to file an amended plea agreement and to join the above-entitled indictments for

disposition.

       In support of its Motion, the government states as follows:

       1. Mr. Shackford has been indicted by a grand jury for two controlled drug offenses. The

           parties have entered an agreement to resolve both matters by a plea and sentence to No. 1:20-

           cr-162-JL and a dismissal to No. 1:20-CR-00090-SM upon sentencing.

       2. On June 3, 2021, the parties submitted a plea agreement that erroneously referenced both

           indictments and proposed dispositions under the single docket number 1:20-CR-00090. On

           June 16, 2021, Mr. Shackford entered a guilty plea pursuant to the agreement. The record of

           the proceedings reflects the corrected reference to the two indictments. The United States

           hereby moves to submit a written amended plea agreement reflecting both docket numbers.

       3. Additionally, the United States moves to consolidate the separate indictments for purposes of

           the sentencing hearing.

       4. The defendant, through counsel, assents to this motion.


                                                 -1-
          Case 1:20-cr-00090-SM Document 61 Filed 07/06/21 Page 2 of 2




                                                Respectfully submitted,

                                                JOHN J. FARLEY
                                                Acting United States Attorney


Dated: July 6, 2021                             /s/ Joachim H Barth
                                                By: Joachim H. Barth
                                                Bar No. 8757 (NH)
                                                Assistant U.S. Attorney
                                                53 Pleasant Street, 4th Floor
                                                Concord, New Hampshire 03301
                                                (603) 225-1552
                                                Joachim.barth@usdoj.gov




                                      -2-
